DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Application
Applicant’s arguments, see pp. 8-11, filed 9/11/2019, with respect to amended claims 1 and 16 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections in the previous Office Action are withdrawn.  The application is in condition for allowance except for the following matters: Claims 1, 2, 7, 8, 9, 12, 13 and 16 contain minor informalities, such as grammatical errors, etc.  Appropriate correction is require.  Examiner has proposed amendments to each of the claims above to place the application in condition for allowance. 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 17-20 directed to an invention non-elected without traverse.  Accordingly, claims 17-20 have been cancelled.
EXAMINER’S PROPOSED AMENDMENTS
Claim 1:  An apparatus for manufacturing a metal-air battery, the apparatus comprising: 
	a folding plate which supports a separator, an anode plate and a cathode plate during folding and stacking of the separator, the anode plate and the cathode plate to be joined to one another;
	a gas diffusion layer transport unit which provides a gas diffusion layer onto the folding plate;

	a second fixing blade dispose in rear of the folding plate and which presses and fixes the anode plate, wherein the second fixing blade moves in a direction perpendicular to movement directions of the first fixing blades;
	a supply unit which supplies the separator, the anode plate and the cathode plate to the folding plate; and
	a stage which moves the folding plate, the first fixing blades and the second fixing blade with respect to the supply unit.
Claim 2:  The apparatus of claim 1, further comprising: 
	first actuators which actuate the first fixing blades, respectively; and
	a second actuator which actuates the second fixing blade, 
	wherein the first actuators move the first fixing blades in a respective side direction of the folding plate, andReply to Final Office Action of July 11, 2019 the second actuator moves the second fixing blade in front and back directions of the folding plate, which are perpendicular to the side directions of the folding plate.
Claim 7:  The apparatus of claim 3, wherein at an initial state:
	the stage locates the folding plate in the first location of the area in front of the supply unit and moves the folding plate forward,
	the first fixing blades press and fix opposing side portions of the cathode plate, 
	the second fixing blade is separated from the folding plate, and 
	the gas diffusion transport unit transports the gas diffusion layer onto the cathode plate.
Claim 8:  The apparatus of claim 7, wherein Reply to Final Office Action of July 11, 2019at a subsequent state:

	the gas diffusion layer transport unit rises and is separated from the gas diffusion layer.
Claim 9:  The apparatus of claim 8, wherein at the subsequent state:
	the stage moves in a back direction to locate the folding plate in the second location of the area located behind the supply unit to fold the separator, the anode plate and the cathode plate based on a rear edge of the first fixing blade, 
	the second fixing blade presses and fixes a central portion of the folded anode plate, and
	the first fixing blades retreat from the folding plate and move toward the folding plate to press and fix opposing side portions of the folded anode plate.
Claim 12:  The apparatus of claim 1, wherein 
	the cathode plate is pre-joined to the separator and separately provided to the supply unit from the anode plate, and
	the supply unit joins the anode to the separator when the separator, the anode plate and the cathode plate are supplied to the folding plate.
Claim 13:  The apparatus of claim 1, wherein the separator, the anode plate and the cathode plate, which are respectively pre-joined on an upper surface and a lower surface of the separator, are provided to the supply unit.
Claim 16:  An apparatus for manufacturing a metal-air battery, the apparatus comprising:
	a folding plate which supports a separator and an anode plate during folding and stacking of the separator and the anode plate to be joined together;
	a gas diffusion layer transport unit which provides a gas diffusion layer onto the folding plate;
wherein the first fixing blades move in directions opposite to each other;
	a second fixing blade disposed in rear of the folding plate and which presses and fixes the anode plate, wherein the second fixing blade moves in a direction perpendicular to movement directions of the first fixing blades;
	a supply unit which supplies the separator and the anode plate to the folding plate; and
	a stage which moves the folding plate, the first fixing blades and the second fixing blade with respect to the supply unit,Reply to Final Office Action of July 11, 2019 wherein the cathode plate is pre-joined on an upper surface and a lower surface of the gas diffusion layer.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  the claimed apparatuses for manufacturing a metal-air battery are novel over the closest prior art – Kadowaki (US 8,617,257), Sato (US 2014/0230239) and Yanagi (US 9,793,571).
Regarding Claims 1 and 16, the cited prior art of record, individually or in combination, fail to teach or suggest the claimed apparatuses for manufacturing a metal-air battery.  In particular, none of the cited references teach or suggest the apparatus may include both first fixing blades and second fixing blades, as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRIAM STAGG can be reached on (571) 270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAROON S. SHEIKH
Examiner
Art Unit 1724



/Haroon S. Sheikh/Primary Examiner, Art Unit 1724